                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LARRY H. LIEBZEIT,

                       Plaintiff,

               v.                                             Case No. 19-C-780

MIDLAND CREDIT MANAGEMENT INC., et al.,

                       Defendants.


                                             ORDER


       The court has been advised by counsel that a settlement has been reached in this action.

All that remains to be done is the execution of documents and/or delivery of funds, if so required,

in accordance with the parties’ agreement. Therefore, all pending motions, if any, are now

DENIED AS MOOT and all previously ordered dates relating to discovery, filings, schedules,

conferences, and trial, if any, are VACATED.

       IT IS ORDERED that within twenty-one days from the date of this order, counsel shall

file a motion to dismiss this cause or a stipulation of dismissal. Failure to comply with this order

may result in dismissal with prejudice pursuant to Civil Local Rule 41(c) for failure to prosecute

this action in a timely manner. Additional time to complete the execution of the settlement

document may be granted if requested in writing prior to the expiration of this time period.

       Dated at Green Bay, Wisconsin this 4th day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
